ORDER

PER CURIAM.
Defendant, Preston Smith, was convicted of burglary in the first degree, § 569.160, RSMo 1994, robbery in the second degree, § 569.030, RSMo 1994, assault in the third degree, § 565.070, RSMo 1994, and misdemeanor stealing, § 570.030, RSMo 1994. He was sentenced as a prior and persistent offender to concurrent sentences of twenty-five years, twenty-five years, one year, and one year, respectively. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*42The judgment of the trial court is affirmed in accordance with Rule 30.20(b).